      Case 1:20-cv-00977-JPO-BCM Document 50 Filed 08/12/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                              08/12/2020
CARLOS MARTIN DE LA CRUZ,
               Plaintiff,                           20-CV-977 (JPO) (BCM)
       -against-                                    ORDER
MANHATTAN PARKING GROUP LLC, et
al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       For the reasons stated on the record during the August 12, 2020 telephonic status

conference, it is hereby ORDERED that no later than August 25, 2020, the parties shall submit a

joint status letter updating the Court on their efforts to schedule a mediation in this case and

proposing any related modifications to the Initial Case Management Order (Dkt. No. 48). The

parties are cautioned that the Court rarely stays discovery simply because the parties are planning

or conducting settlement negotiations (through a mediator or otherwise).

Dated: New York, New York
       August 12, 2020
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
